Citation Nr: 0301417	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  92-15 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1942 
to November 1945.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In that determination, the RO 
denied the veteran's claims for an increased rating for 
his service-connected lumbosacral strain and denied the 
veteran's application to reopen a claim of entitlement to 
service connection for arthritis (degenerative joint 
disease) of the lumbar spine.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by chronic pain, forward flexion to 45 degrees, 
back extension to 20 degrees, and bilateral lateral 
bending to 15 degrees, and spinal stenosis at L5.  

2.  In an August 1987 rating decision, the RO denied the 
veteran's claim to reopen a claim of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine.  The veteran was notified of the 
determination in August 1987.  The veteran did not 
disagree with that rating decision.  

3.  The evidence submitted since the August 1987 rating 
decision includes evidence which does not bear directly 
and substantially upon the specific matter of whether the 
veteran's degenerative joint disease of the spine of the 
lumbar spine was incurred in during service, which under 
consideration, was cumulative or redundant, and which by 
itself or in connection with evidence previously assembled 
was not so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5295, 5292 (2002).

2.  The August 1987 rating decision denying service 
connection for arthritis (degenerative joint disease) of 
the lumbar spine is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104, 3.160(d), 20.200, 20.302 (2002).  

3.  New and material evidence has not been received, and 
the claim of entitlement to service connection for 
arthritis (degenerative joint disease) of the lumbar spine 
is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2002); 38 
C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Such duties entail notifying claimants of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to 
assist the claimant in the development of evidence.  VA 
has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  See 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The United States Court of Appeals for the 
Federal Circuit has ruled that the retroactive effective 
date provision of the Act applies only to the amendments 
to 38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2001).  In September 1991, a statement 
in support of claim was received from the veteran which 
was accepted as the veteran's application to reopen a 
claim for service connection for degenerative joint 
disease of lumbar spine and an increased rating for 
service-connected lumbosacral strain.  Thus, there is no 
issue in this case as to provision of a form to apply for 
the benefits sought.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and, as to inform him 
which information and evidence, if any, he must provide VA 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  When the veteran 
submitted his application to reopen his claim for service 
connection for arthritis of the lumbar spine and claim for 
an increased rating for lumbosacral strain, he noted VA 
treatment records that were required to support his claim.  
The RO obtained the VA medical records.  The veteran 
received a copy of the January 1992 rating action which 
denied his claims and which summarized the evidence of 
record.  The August 1992 and April 2000 statements of the 
case informed the veteran of the evidence of record and of 
the relevant regulations.  January 1993, September and 
August 2000, November 2000, and September 2001 
supplemental statements of the case (SSOC) informed the 
veteran of the evidence necessary to substantiate his 
claims.  

At a personal hearing in December 1992, discussions and 
testimony were provided in regard to the veteran's claim.  
At an informal hearing in February 2001, VA provided the 
veteran with information regarding the VCAA.  Therein, the 
veteran was informed of VA's and his duties and 
responsibilities in developing his claim.  VA indicated 
that it would obtain medical records, employment records, 
or records from other Federal agencies, and that it would 
provide a medical examination or obtain a medical opinion, 
if necessary, and advise the veteran of what information 
or evidence he needed to submit.  VA also informed the 
veteran that if its efforts to obtain evidence proved 
unsuccessful for any reason, it would notify the veteran 
of such and that it would be the veteran's responsibility 
to furnish evidence.  As to the veteran's 
responsibilities, he was requested to complete, sign, and 
return VA authorization for release of information; to 
inform VA of any additional information or evidence that 
he might want VA to obtain for him; send VA the evidence 
needed as soon as possible; and inform VA of any changes 
of address or telephone numbers.  The veteran was also 
requested to provide a nexus statement showing that the 
secondary condition is related to the primary service-
connected condition. VA has discharged its duty to notify 
the veteran of the evidence and information necessary to 
substantiate his claim, and of the respective 
responsibilities of the parties with respect to obtaining 
or presenting evidence.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  Service department 
medical records, VA medical records, and private medical 
records pertinent to the matters at issue are of record.  
VA has discharged its duty to obtain evidence on the 
veteran's behalf.

A person attempting to reopen a previously finally-denied 
claim is a claimant for VCAA purposes.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has notified 
the veteran of what information it is responsible for 
obtaining, and what is necessary to reopen a previously 
final claim.  However, for claims to reopen filed before 
August 29, 2001, the new regulatory definition of new and 
material evidence is inapplicable.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

As to the increased rating claim, assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The 
veteran was afforded VA examinations February 2000 and 
February 2001.  The examination reports contained adequate 
clinical findings pertinent to the claim.

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by 
the RO, and the RO has notified the veteran of the 
provisions of the law.  

II.  Increased Rating

The record reflects that the veteran developed lumbosacral 
strain during service while lifting an object.  The 
lumbosacral strain was manifested primarily by chronic 
back pain.  

In January 1948, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
evaluation, effective April 1946.  The veteran's 
disability evaluation was subsequently increased to 20 
percent in March 1983, which became effective in November 
1982.  

In September 1991, the veteran filed a claim for an 
increased rating for service-connected lumbosacral strain.  
The veteran asserted that he experienced chronic back pain 
that radiated down to his hips and legs, limitation of 
motion, and occasional loss of use of the left leg.  

VA medical records dated from 1990 to 1992 reflect that 
the veteran was seen and treated for back complaints 
including chronic low back pain and pain which radiated 
down his legs.  In February 1991, an examiner entered a 
diagnostic impression of low back pain secondary to 
degenerative joint disease.  In August 1991, the veteran 
reported chronic low back pain with radiation to the left 
leg.  Objective findings showed back tenderness.  The 
impression was chronic low back pain.  A magnetic 
resonance imaging (MRI) dated in August 1991 revealed mild 
spinal stenosis at L3-4 and L4-5.  X-rays of the 
lumbosacral spine dated in May 1991 and July 1992 revealed 
minimal degenerative changes at the lower part of the 
lumbar spine.  

In December 1992, the veteran and his spouse provided 
testimony at a personal hearing before a hearing officer.  
The witnesses, essentially, testified that the symptoms 
associated with the veteran's service-connected 
lumbosacral strain were more disabling than currently 
evaluated.  The veteran stated that his back pain has 
increased in severity over time.  

VA outpatient treatment records dated in March and 
September 1999 reflect that the veteran walked with a cane 
at home and used a wheelchair outside of the home.  

The report of a VA examination dated in February 2000 
shows that the veteran sat in a wheelchair most of the 
time and that his wife pushed him for short distances in 
the home.  In the examination room, he used bilateral 
forearm crutches.  The veteran reported severe lower back 
pain.  He also reported that he was mostly dependent with 
respect activities of daily living (ADL):  he stated that 
he could not get out of the bathtub.  The examiner noted 
that the examination was markedly limited due to the 
veteran's inability to perform range of motion activities.  
The veteran was able to get out of the wheelchair and sit 
in a regular chair.  Standing required the use of 
bilateral forearm crutches.  He could not stand or walk on 
his heels or toes.  Range of motion in the lower back 
could not be accomplished due to the veteran's inability 
to stand.  While sitting in the chair the veteran could 
not flex his hips.  He was able to extend the knees and 
manual muscle strength testing showed good strength on the 
right side.  On the left side muscle strength was 5+.  
Deep tendon reflexes were absent throughout the body, and 
sensory function was with subjective dullness in the right 
upper extremity and absent in the left upper and lower 
extremities; there was severe dullness on the right lower 
extremity throughout.  Straight leg raising while the 
veteran was seated in the chair did not reveal any 
radiation of pain.  Palpation of the lumbosacral spine did 
not reveal any tender spots or muscle guarding, but the 
veteran was not able to stand.  The veteran had difficulty 
donning and doffing shoes and socks.  He was able to 
accomplish this partially on the right lower extremity.  
He could not on the left-he required maximum assistance to 
don and doff shoes and socks.  He could don and doff upper 
body dressing throughout the examination.  It was noted 
that a computed tomography and X-rays of the lumbosacral 
spine associated with the examination revealed marked 
lumbar spinal stenosis, degenerative joint disease, and 
multiple level disc bulging.  Functionally, the examiner 
noted marked limitation due to lumbar spinal stenosis.  
The impression was lumbar spinal stenosis, degenerative 
joint disease of the lumbosacral spine, degenerative joint 
disease of multiple joints (by history and X-ray reports), 
and inability to ambulate and perform ADLS due to lumbar 
spinal stenosis.  The examiner noted that it was not 
possible to determine whether the lumbar spinal stenosis 
was due entirely to the service-connected disability or 
partially due to the generalized degenerative joint 
disease.  

In an evaluation dated in April 2000, Dorothy A. Pernell, 
M.D., stated that the veteran had been seen for complaints 
of back pain and left leg pain.  Dr. Pernell indicated 
that the veteran complained of left leg pain with numbness 
from the left hip into the big toe of the left foot and 
loss of proprioception of the left and sometimes right 
leg.  It was noted that X-rays taken of the left leg in 
April 2000 showed degenerative joint disease of the lumbar 
and pelvis area, spondylolisthesis of L4 and L5.  

A statement dated in June 2000 from the Greenwood 
Orthopedic Clinic provides that the veteran was using a 
Canadian crutch in the right hand secondary to left hip, 
left leg, and back pain, as reported by the veteran.  The 
veteran reported that he also used a wheelchair the 
majority of the time.  The veteran reported that he was 
able to do transfers only.  Despite his physical ailments, 
the veteran worked for the State Department of Highways 
for a period of time.  On physical examination, it was 
noted that the veteran was in a wheelchair and that he was 
able to stand with assistance.  The veteran complained of 
excruciating pain when he bore weight on the left hip.  
The neurological examination was intact.  Straight leg 
raises produced back pain at 70 degrees on the left.  It 
was negative on the right.  The veteran walked with a 
Canadian crutch with a shuffling-type gait.  Primarily, he 
moved about in a wheelchair.  It was noted that X-rays of 
the back revealed some diffuse osteoporosis at T11-T12.  
X-rays of the hip were normal.  The diagnoses were chronic 
low back, left hip pain with questionable etiology related 
to war related fracture of the spine, according to the 
veteran.  It was noted that a fracture of the back was not 
detected.  

At a VA examination dated in February 2001, the veteran 
reported pain and tenderness over the lateral aspect of 
the left hip and back.  It was noted that the veteran used 
forearm crutches to ambulate around the house and used a 
wheelchair when outside of the home.  On physical 
examination, the veteran was sitting in a normal chair.  
With assistance, the veteran was able to stand.  The 
veteran stood erect with a level pelvis and no scoliosis.  
Forward flexion of the lumbar spine was to 45 degrees, 
extension to 20 degrees, right and left lateral bending 
were to 15 degrees.  The veteran complained of pain at the 
extremes of motion in all planes.  There was no tenderness 
over the spinous process. Straight leg raising in the 
supine position caused low back pain at 45 degrees, 
bilaterally.  The veteran complained of tenderness over 
the left iliac crest and over the tip of the lateral 
malleolus.  The veteran denied having any tenderness over 
the vastus lateralis ridge.  The veteran moved the hips 
equally.  Deep tendon reflexes were absent in the knees 
and ankles, bilaterally.  The examiner could not detect 
any sensory deficit or motor weakness.  
X-rays of the lumbar spine revealed generalized 
osteoporosis, trace of narrowing of the L4-5 disc with no 
significant osteophytes present; there was grade I 
spondylolisthesis at L4-5.  No defects were noted in the 
posterior elements.  It was felt that the 
spondylolisthesis was due to the degenerative joint 
disease.  The report of a CT scan dated in October 1994 
revealed bulging disc at several levels with hypertrophy 
of facet joints at several levels consistent with spinal 
stenosis.  There was no herniation of the disc.  The L5-S1 
disc space was unremarkable.  In an addendum to the 
examination, the examiner indicated that a MRI dated in 
April 2001 revealed no herniated disc; some questionable 
degree of spinal stenosis at L5.  The examiner opined that 
the veteran's symptoms were out of proportion to his 
physical and MRI changes.  

In February 2001, the veteran had an informal hearing 
conference in lieu of a formal hearing.  

VA outpatient treatment records dated from 2000 to 2001 
reflect that the veteran was seen for back pain, and leg 
pain was noted to be caused by a pinched nerve.  In May 
2000, the veteran reported that he developed a pinched 
nerve as a result of his back injury in service.  A 
physical examination revealed, in pertinent part, that 
there were no focal neurological deficits.  It was noted 
that a walker was present.  
A March 2001 entry reflects that the veteran may have 
pinched nerve that was causing leg pain.  

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or 
inaccurate report to enable VA to make a more precise 
evaluation of the level of disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of 
the evidence is against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied, if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  The regulation further provides that 
examinations on which ratings are based must reflect the 
anatomical damage and functional loss with respect to all 
these elements.  Functional loss may be attributed to 
several factors, one of which is pain, supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant; weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2002).  
As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed, but not 
limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2002).  

While the Board must consider all potentially applicable 
diagnostic codes, care must be taken to avoid evaluating 
the same manifestations of disability more than once using 
different diagnostic codes, which would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  

The veteran's service-connected lumbosacral strain is 
evaluated under Diagnostic Code 5295, which pertains to 
lumbosacral strain.  Under that code, a 40 percent 
evaluation is assigned for lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
A 20 percent evaluation is assigned with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.  

The Board recognizes the veteran's long history of low 
back pain.  However, there is no evidence of listing of 
spine or positive Goldwaite's sign.  In addition there is 
no evidence of marked limitation of motion of forward 
bending or evidence of loss of lateral motion.  Although 
the VA examiner in February 2000 indicated that he could 
not obtain range of motion findings, the report of the VA 
examination dated in February 2001 shows that forward 
flexion was to 45 degrees and right and left lateral 
bending were to 15 degrees, bilaterally.  However, the 
evidence demonstrates that the veteran has a medical 
history of spinal stenosis which was confirmed at L5 in 
February 2001.  The Board recognizes that the VA examiner 
in February 2000 could not determine whether the veteran's 
spinal stenosis was completely caused by the service-
connected lumbosacral strain or the non service-connected 
degenerative joint disease.  However, narrowing or 
irregularity of joint space is an element of the rating 
criteria for the 40 percent disability evaluation.  
According the veteran the benefit of doubt, the Board 
finds that a 40 percent disability evaluation is warranted 
in this matter.  Diagnostic Code 5295.  Forty percent is 
the maximum evaluation under Diagnostic Code 5295.  

The veteran is not entitled to a higher disability under 
other diagnostic codes.  Diagnostic Code 5292, limitation 
of motion, provides for a maximum evaluation of 40 
percent.  Since application of Diagnostic Code 5295 
contemplates limitation of motion, the veteran could not 
receive a separate rating under Diagnostic Code 5292, 
because the symptomatology overlaps.  38 C.F.R. § 4.14 
(2002).

The veteran is not service-connected for intervertebral 
disc syndrome, so Diagnostic Code 5293 is not for 
application.  

The evidence does not show that the veteran fractured the 
vertebra; therefore, Diagnostic Code 5285, which pertains 
to residuals of a fracture of the vertebra, is not for 
application.  

In addition, the evidence does not show any evidence of 
ankylosis of the lumbar spine; therefore, Diagnostic Code 
5286, which pertains to complete bony fixation (ankylosis) 
of the spine is not for application.  

In making this determination, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 addressing 
additional functional loss due to pain on motion.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within 
this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  The Board has granted a 
higher evaluation based, in part, of additional functional 
limitation attributable to pain on use or with flare-ups 
in the lumbar spine disorder.  In assigning the veteran a 
40 percent evaluation, he is assigned the highest 
schedular rating that may be effected under Diagnostic 
Code 5295 or 5292.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does 
have the jurisdiction to address the issue if it is 
related to the issue on appeal and has been raised by the 
appellant or implicated by the evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  

In a precedent opinion of VA's General Counsel, it was 
held that (1) the Board is required to address the issue 
of entitlement to an extraschedular evaluation only where 
that issue is expressly raised by the claimant or in cases 
in which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of 
a claim for an increased rating, the Board has 
jurisdiction to consider the issue; (3) the Board is not 
precluded from issuing a final decision on the issue of 
increased rating and remanding the extraschedular rating 
issue to the RO; and (4) where the claim for an 
extraschedular evaluation has been raised, but the record 
contains no evidence that would render the claim 
plausible, the Board may, subject to the considerations 
expressed in VAOPGCPREC 16-92 and Bernard v. Brown, 
determine that referral for extraschedular evaluation is 
not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

The RO considered extraschedular evaluation and provided 
citation to appropriate law, so the veteran is not 
prejudiced by the Board's consideration of whether 
referral to appropriate authority is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, there is no evidence that lumbosacral strain 
has interfered with employment to a greater degree than is 
represented by the schedular rating.  It has not resulted 
in frequent hospitalizations.  In short, the rating 
assigned for the service-connected disability at issue 
fully compensates the veteran for the loss in earning 
capacity attributable solely to that disability.



III.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991).  Certain 
diseases, including arthritis, may be presumed incurred in 
service if shown to have manifested to a compensable 
degree within one year after the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  In Allen v. 
Brown, the Court held that "when aggravation of a 
veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, 
such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the 
degree of disability existing prior to aggravation." Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc),

This matter involves an attempt to reopen previously 
denied claims; therefore, the laws and regulations 
pertaining to finality and reopening of claims are 
pertinent to the appeal.  If a notice of disagreement is 
not filed within one year of the date of mailing of the 
notification of the RO's denial of the appellant's claim, 
the denial is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302 (2002).  

Entitlement to service connection for arthritis of the 
lumbar spine was denied in October 1983 of which the 
veteran was notified in November 1983.  The veteran did 
not disagree with that decision.  In May 1987, the veteran 
filed a claim to reopen.  In August 1987, the RO denied 
the veteran's claim to reopen his claim of entitlement to 
service connection for arthritis of the lumbar spine on 
the basis that new and material evidence had not been 
submitted.  He was notified of that determination in 
August 1987.  The veteran did not disagree with that 
decision.  Thus, the October 1983 and August 1987 rating 
actions are final.  See 38 U.S.C.A. § 7105(c).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed 
for claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed 
a claim to reopen for service connection for arthritis 
(degenerative joint disease) of the lumbar spine in 
September 1991.  Therefore, the claim is governed by the 
previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

The evidence that the RO considered at the time of the 
August 1987 rating action consisted of the veteran's 
service medical records, which reflect the veteran injured 
his back in service while lifting a heavy box and 
developed and was treated for chronic lumbosacral strain.  
The service medical records including X-rays dated in 
August 1944 do not reflect clinical findings of or 
diagnosis for arthritis of the lumbar spine.  

The evidence also consists of private medical statements 
dated in July 1970 and June 1987 which reflect the veteran 
had been receiving treatment for back pain and arthritis.  
In a July 1970 and June 1987, R.W. Browning, M.D., stated 
that he had been treating the veteran from January 1965 to 
September 1971 for low back syndrome.  In a July 1970 
statement, Dr. Browning indicated that the veteran 
reported that he dislocated his vertebra in service and 
that he subsequently developed arthritis of the spine 
secondary to the injury.  

The record also consisted of VA outpatient treatment 
records and studies dated from 1948 to 1987.  These 
records show that the veteran was seen and treated for 
lumbosacral strain and low back pain and that the veteran 
was first diagnosed as having degenerative joint disease 
(arthritis) of the lumbar spine in January 1983.  

In the October 1983 rating action, the RO denied the 
veteran's claim for service connection for arthritis of 
the lumbar spine on the basis that evidence did not show 
that the veteran's arthritis was etiologically related to 
his back strain.  In August 1987, the RO denied reopening 
the veteran's claimed based on the fact that the veteran 
had not submitted new and material evidence which 
associated traumatic or osteoarthritis to service.  

Evidence submitted subsequent to the August 1987 rating 
action consists of the transcript of a personal hearing 
dated in December 1992, private medical records dated in 
April and June 2000, VA medical records dated from 1991 to 
2001, and the report of an informal conference dated in 
February 2001.  

At the personal hearing, the veteran testified that he 
developed arthritis of the lumbar spine as a result of the 
back injury in service.  The veteran testified that his 
back disorder had increased in severity over the years.  
This evidence is cumulative and, thus, not new.

The private medical records reflect that the veteran was 
seen for back pain and left leg pain.  Diagnoses include 
chronic low back pain.  The record shows that X-rays dated 
in April 2000 revealed degenerative joint disease in the 
lumbar and pelvis area, spondylolisthesis of L4 on L5.  X-
rays confirming a diagnosis previously of record are 
likewise cumulative, and thus, not new or material for 
purposes of reopening.

The VA medical records reflect that the veteran was seen 
and treated for chronic back pain and degenerative joint 
disease of the lumbar spine.  These records are likewise 
cumulative in confirming a diagnosis of degenerative joint 
disease.

At the informal conference, discussions were held 
regarding the development of evidence with respect to the 
veteran's claim.  

The evidence submitted subsequent to the August 1987 
rating action is not new and material.  As to the 
veteran's hearing testimony, the Board finds that this 
evidence is merely cumulative of contentions the veteran 
asserted previously that his back disorder was related to 
service.  The private and VA medical records are 
cumulative of evidence previously considered by the RO in 
that they merely show continued treatment for the 
veteran's degenerative joint disease.  The informal 
conference pertains to development with respect to the 
claim.  The Board finds that nothing in the new evidence 
submitted relates the veteran's back disorder to service, 
that shows that the disorder developed within one year 
after the veteran separated from service, or that suggests 
that the arthritis is secondary to this service-connected 
lumbosacral strain.  

Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such evidence, the claim must be denied.  

Notwithstanding the denial of reopening, it is worth 
noting that, whether service connection is in effect for 
degenerative joint disease of the lumbar spine or not, the 
veteran's back disability is rated for limitation of 
motion, just as it would be if service-connection had been 
established for arthritis of the spine.  The veteran could 
not receive separate ratings for arthritis of the spine 
and for lumbosacral strain, as both are evaluated 
partially on the same criteria, i.e., limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.


ORDER

A rating of 40 percent for lumbosacral strain is granted, 
subject to the criteria applicable to the payment of 
monetary benefits

As new and material evidence has not been presented to 
reopen a claim of service connection for arthritis 
(degenerative joint disease) of the lumbar spine, the 
appeal as to that issue is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

